Title: To James Madison from John Elmslie, Jr., 25 July 1802 (Abstract)
From: Elmslie, John
To: Madison, James


25 July 1802, Cape Town, Cape of Good Hope. Encloses a duplicate of Asa Bordwell’s note, the original of which was enclosed in his 29 Mar. dispatch. Also encloses lists of American ships that entered the ports of the Cape of Good Hope between December 1801 and June 1802. “I have had frequently to observe to Government the remissness of many Masters of Vessels in not ⟨c⟩alling on their arrival to report their Vessels, as well as in departing from the Ports without notifying the same; A late Case in which Captn. Tibbetts of the Merchant Ship Hazard from New York bound to the Cape who was entrusted with Duplicate of Papers from the Owners of the Pacific to Claim the Cargo of that Ship and for want of which the Cargo has been Condemn’d in the Cape Vice Admiralty Court of which I advised Govermt. in March last. Captn. Tibbetts arrived here in Septr. last, but neither Call’d to report his Vessel nor deliver’d any papers; The Consequence of which I am afraid will be the loss of large property to the Owners of the Pacific.” These difficulties would be avoided if ship captains were required, under penalty of law, to report to consuls and not to depart without a consular certificate.
 

   
   RC (DNA: RG 59, CD, Cape Town, vol. 1). 2 pp. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

